Illinois Official Reports

                                          Appellate Court



                      In re Commitment of Rendon, 2014 IL App (1st) 123090



Appellate Court              In re COMMITMENT OF ENRIQUE RENDON, a Sexually Violent
Caption                      Person (The People of the State of Illinois, Petitioner-Appellee, v.
                             Enrique Rendon, Respondent-Appellant).

District & No.               First District, Third Division
                             Docket No. 1-12-3090

Filed                        November 26, 2014
Rehearing denied             December 3, 2014

Held                         The trial court’s revocation of respondent’s conditional release from
(Note: This syllabus         his commitment under the Sexually Violent Persons Commitment Act
constitutes no part of the   on the ground that the State presented clear and convincing evidence
opinion of the court but     that respondent’s release would jeopardize the “safety of others” was
has been prepared by the     against the manifest weight of the evidence, notwithstanding
Reporter of Decisions        respondent’s initial lack of compliance with the treatment protocol
for the convenience of       and deviant fantasies that posed a threat to the public, since that threat
the reader.)                 diminished with the initiation of the Eligard drug treatment and his
                             “sexual behavior” had improved; however, due to the trial court’s
                             misapprehension that respondent had not violated any conditions of
                             his release, the cause was remanded for further factual findings with
                             respect to the evidence presented at the revocation hearing and to
                             allow the State to amend its petition, file a new petition, if warranted,
                             and to make an appropriate decision.



Decision Under               Appeal from the Circuit Court of Cook County, No. 98-CR-80004; the
Review                       Hon. Michael B. McHale, Judge, presiding.



Judgment                     Reversed.
     Counsel on               Daniel T. Coyne, Matthew M. Daniels, and Michael R. Johnson, all of
     Appeal                   Law Offices of Chicago-Kent College of Law, of Chicago, for
                              appellant.

                              Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                              Solicitor General, and Michael M. Glick and Erica Seyburn, Assistant
                              Attorneys General, of counsel), for the People.



     Panel                    JUSTICE LAVIN delivered the judgment of the court, with opinion.
                              Justices Fitzgerald Smith and Epstein concurred in the judgment and
                              opinion.


                                               OPINION

¶1         Respondent Enrique Rendon was civilly committed as a “sexually violent person” under
       the Sexually Violent Persons Commitment Act (the Act) (725 ILCS 207/1 et seq. (West 2010))
       and subsequently institutionalized in a secure facility. The trial court later conditionally
       released respondent only to thereafter revoke the release on the State’s petition, concluding
       that the “safety of others,” a standard identified in the statute (725 ILCS 207/40(b)(4) (West
       2010)), required such revocation. On appeal from the revocation order, respondent contends
       this undefined statutory standard is unconstitutionally vague. He alternatively contends the
       State failed to prove by clear and convincing evidence that his conditional release should be
       revoked. Finally, he contends the trial court improperly relied on his clinical psychologist’s
       reexamination report at the revocation hearing, thus requiring reversal.
¶2         We issued our initial opinion on August 21, 2014. Both parties subsequently filed petitions
       for rehearing. Having reviewed the petitions and responses filed by the parties, we now grant
       respondent’s petition for rehearing, which necessarily requires modification of our opinion,
       and deny the State’s petition for rehearing upon modification of the opinion. We reverse the
       judgment of the circuit court revoking respondent’s conditional release.

¶3                                           BACKGROUND
¶4         Respondent, now age 66, has been civilly committed to the control, care, and treatment of
       the Department of Human Services (DHS) since 2002, when he admitted the allegations in the
       State’s petition and the trial court accordingly found he was a sexually violent person (SVP)
       diagnosed with pedophilia (sexually attracted to minor females), substance abuse problems,
       and later, paraphilia not otherwise specified (sexually attracted to nonconsenting females),
       frotteurism, and antisocial personality disorder. See 725 ILCS 207/5(f) (West 2010).
       Respondent’s underlying offenses included a 1989 guilty plea conviction and 16.5-year
       sentence for aggravated criminal sexual assault, aggravated criminal sexual abuse, aggravated
       kidnaping, and kidnaping, which was imposed after respondent kidnaped and assaulted an
       eight-year-old girl. Respondent served six years and was released on parole. In 1997,
       respondent violated his parole by repeatedly attempting to lure children into his vehicle and

                                                  -2-
     also refused sex offender treatment. It was thereafter that the State sought to have respondent
     civilly committed under the then newly effective SVP law.
¶5       Following his adjudication as an SVP, respondent was institutionalized in a secure facility
     under the Act. After psychological treatment and polygraph examinations, respondent
     self-reported having committed some 25 sexual offenses against females between the ages of 4
     and 40. In one instance, respondent admitted climbing into bed next to his daughter’s
     17-year-old intoxicated girlfriend. Respondent’s daughter found him naked from the waist
     down, and the victim’s pants were pulled down. Although respondent was arrested following
     this offense, charges for the sexual offense apparently were never filed. Respondent also
     admitted repeatedly raping his own wife. He claimed to have participated in various grooming
     and stalking behaviors of young girls that culminated with rape or other sexual assaults. In
     addition, he said he raped two prostitutes after supplying them with drugs and alcohol, then
     threatened their pimp and had them “working for him” over the next several years, during
     which time he sexually assaulted them. Respondent used physical force and weapons to coerce
     sexual compliance. He also admitted to committing some 20,000 frottage offenses where he
     targeted young women and rubbed against them for sexual gratification. His psychological
     evaluation revealed a consistent pattern of deception by respondent.
¶6       Two years after being formally adjudicated an SVP, respondent filed a petition to be
     conditionally released for reintegration into the community. Respondent was “reexamined” a
     number of times to determine whether he remained an SVP, i.e., was dangerous because he
     suffered from a mental disorder making it “substantially probable” that he would engage in
     acts of sexual violence. See 725 ILCS 207/5(f) (West 2002). According to the reports,
     reexamination consisted of reviewing his progress in treatment, psychological testing, clinical
     interviews, and risk analysis. In May 2010, Dr. Edward Smith, a licensed clinical psychologist,
     filed one such report noting respondent’s sexual offense and DHS treatment history. Dr. Smith
     stated that respondent was participating in treatment, making progress, and had completed a
     relapse prevention plan, whereby he was to use techniques to manage and interrupt deviant
     sexual arousal. Respondent’s most recent penile plethysmorgraph (PPG) test had indicated no
     deviant sexual arousal, and respondent demonstrated understanding of his cycle and plan.
     That, together with his decreased risk of reoffense based on respondent’s advanced age, led
     Dr. Smith to recommend that respondent be reintegrated into the community on a “highly
     structured” conditional release program. Dr. Smith stated that respondent had demonstrated
     sufficient progress to lower his risk so that he could be safely managed in the community.
¶7       On the heels of this report and following a hearing, the court granted respondent
     conditional release on June 30, 2010, and he was released into the community on September
     14, 2010. As per the statute, the court-approved “conditional release plan” was a detailed
     agreement between DHS and respondent severely limiting respondent’s freedom and
     movement based on his status as an SVP. Relevant for this appeal, respondent was placed on
     home confinement. He was also ordered to refrain from contact with minor children absent
     DHS approval, and to refrain from entering into sexually intimate relationships unless he first
     gave notification to his conditional release agent. His plan required that respondent participate
     in sex offender treatment, behavioral monitoring, PPG testing and polygraph examinations.
     Respondent was to meet regularly with his conditional release agent to discuss “compliance
     with the conditions of his release and treatment progress” and also comply with other special
     conditions identified by his conditional release agent and case management team to restrict


                                                 -3-
       respondent from “high-risk situations” with “access to potential victims.” Tracking the
       language of the statute, the plan provided that respondent’s conditional release would be
       revoked if he “failed to abide by any condition of his release plan” or if “the safety of others”
       required revocation, at the recommendation of the conditional release agent. See 725 ILCS
       207/40(b)(4) (West 2010). Respondent signed and initialed a certificate indicating that he
       understood the plan and that his conditional release would be revoked if he failed to abide by
       the stated conditions.
¶8         Respondent was on conditional release for less than a year before the State filed a
       revocation petition on July 5, 2011. This petition was based on admissions during a polygraph
       examination taken May 30, 2011, that respondent had masturbated to fantasies of rape more
       than 20 times while released, a fact which he failed to disclose to his treatment providers until
       faced with the polygraph. The State also alleged that respondent failed the polygraph
       examination in that deception was noted when he denied rubbing against anyone for sexual
       gratification, denied masturbating to fantasies of rape, and denied masturbating to phone sex.
       The State asserted respondent’s deception threatened the safety of others and required
       revocation of his conditional release. A hearing followed in August. Respondent
       acknowledged in open court that he had not told his therapist about these fantasies and only
       disclosed them before his polygraph exam. While the court denied the State’s petition, it
       specifically warned that any further incidents would justify revoking respondent’s conditional
       release.
¶9         In October 2011, apparently in response to respondent’s difficulty controlling deviant
       arousal, he was prescribed Eligard, a prescription medication thought to lessen sexual urges by
       lowering testosterone levels. A number of court status hearings also followed with the State
       representing that respondent had either failed or deliberately distorted the results of his
       polygraph exams and that he was not working with his treatment providers.
¶ 10       In June 2012, the State again filed a petition to revoke respondent’s conditional release. In
       making its allegations, the State relied principally on the June 6, 2012, reexamination report
       filed by clinical psychologist Dr. Smith, which the State attached and incorporated into its
       petition. The State alleged respondent was having “significant difficulty managing his deviant
       sexual arousal” and had been “less than forthright with his case management team.” In support,
       the State cited respondent’s deviant sexual fantasies “prior to the initiation of Eligard” and
       respondent’s denial of “masturbating to the deviant sexual arousal since the initiation of
       Eligard.” In addition, the State noted respondent’s failed polygraph examinations, his
       intentional interference with the examinations, and his admission that he contemplated having
       females in his apartment without his conditional release agent’s knowledge. The State noted
       Dr. Smith’s opinion that respondent’s “lack of disclosure and the presence of secret keeping”
       suggested defendant’s word could not be taken “at face value.” Given respondent’s “high risk
       behaviors” and lack of insight into the level of risk, the State urged the trial court to revoke
       respondent’s conditional release to protect “the safety of others” in the community. The State
       noted that under the Act, conditional release may be revoked on that basis or if respondent
       violated any condition or rule of conditional release.
¶ 11       An evidentiary hearing was held June 29, 2012. The court noted that the statute was
       disjunctive; the State had to prove by clear and convincing evidence that a rule or condition
       was violated or that the safety of others required revocation of conditional release. Licensed
       clinical social worker Rhonda Meacham testified that she was on respondent’s case

                                                   -4-
       management team and had been treating him since fall 2010. She met with respondent weekly
       for 90-minute group therapy sessions and had seen him individually for 60-minute sessions
       since February 2012. In addition, the State noted Meacham’s semiannual report, dated October
       2011 to March 2012. Meacham testified that respondent’s primary issues were managing his
       deviant sexual arousal and being transparent in therapy so he could pass his polygraph
       examinations.
¶ 12       Between June 2011 and February 2012, respondent had been unreliable in self-reporting.
       Meacham testified he had failed his May 2011 polygraph examination and, in particular,
       apparently failed the question of whether he had “rubbed up against anybody.” In September
       2011, respondent’s PPG test revealed no indication of arousal, but respondent also “engaged in
       behaviors that could have manipulated the outcome” which could invalidate the test and at the
       very least showed he was not following instructions. In November 2011, he was said to have
       distorted the polygraph results by shaking his legs during the test. In February 2012,
       respondent’s polygraph examination was inconclusive on two questions, one regarding
       whether he masturbated to fantasies of rape, and he failed the question of whether or not he had
       women in his apartment. Meacham noted that up until February 2012, respondent continued to
       struggle with “fantasies of force” and would masturbate to thoughts of both force and frottage.
       Respondent reported he could continue to masturbate to deviant fantasies without increasing
       his risk of reoffending even though his reevaluation report indicated these types of fantasies
       preceded sexually violent acts by respondent. On cross-examination, Meacham stated she did
       not know what might negatively impact the PPG test results. She also stated when a person
       failed one question on a polygraph test, some examiners considered the entire exam to be
       failed, while some did not.
¶ 13       Nonetheless, Meacham also testified that based on respondent’s recent polygraph
       examination from June 25 (the Monday before the hearing), it appeared he had “become more
       honest since February of 2012 to date.” Meacham explained that cognitive therapy–like
       snapping a rubber band on his wrist when faced with a deviant thought–had previously proved
       ineffective for controlling respondent’s arousal, so in October 2011, respondent was treated
       with the drug Eligard, which decreases testosterone levels and helps manage sexual arousal.
       On cross-examination, she stated she did not know how frequently respondent received the
       Eligard injections or how many he had received. She also stated that some clients reported
       immediate responses to the medicine, while it took others some six months to respond. In
       addition, Meacham believed respondent’s fantasies of using force had decreased but she could
       not determine whether the Eligard had affected respondent’s general sexist attitude toward
       women, i.e., whether a cognitive shift had occurred. She testified that based on respondent’s
       self-report, “there was a pretty sharp decrease in the amount [sic] of fantasies that he was
       having” and he was not masturbating at all. She testified that while he had made progress, she
       did not believe it was the same progress “he claims to have made.” She also believed “there
       was a shift taking place” at the time he took the February 2012 polygraph while medicated with
       Eligard. Notably, respondent’s failure to disclose information relating to his masturbation had
       occurred prior to the Eligard treatment. After the February 2012 polygraph, respondent made
       more disclosures regarding his issues than before. For example, in response to his February
       2012 exam, respondent denied ever having a female in his apartment but reported that he “had
       a lot of urges to have women in the apartment,” which may have contributed to him failing the
       test. Respondent specifically noted there was a female near his building one evening and, while


                                                  -5-
       he had strong urges to invite her to his apartment, he never did. On cross-examination,
       Meacham stated that in the last year, respondent’s “sexual behavior” had improved. She stated
       that since June 2012, respondent was “moving in the right direction” and had been more
       transparent.
¶ 14       Dr. Smith testified next that he had expertise in evaluating sexually violent persons,
       specifically as to risk assessment and diagnosis. As part of his employment with DHS,
       Dr. Smith had completed five annual reviews of respondent, with the last in June 2012, to
       determine whether respondent’s current placement was appropriate to meet his treatment
       needs. For the evaluation, Dr. Smith conducted a clinical interview with respondent, reviewed
       his case management and treatment notes for the year, and consulted with both Glazier,
       respondent’s conditional release agent, and Meacham, his treatment provider. Dr. Smith
       opined that respondent remained an SVP, as defined under the Act, having been diagnosed
       with pedophilia (sexually attracted to minor females), paraphilia not otherwise specified
       (sexually attracted to nonconsenting females), frotteurism, substance abuse, and antisocial
       personality disorder. Respondent still suffered from these mental disorders, which predisposed
       respondent to engage in future acts of sexual violence, and it was still substantially probable, or
       much more likely than not, that respondent would reoffend. The actuarial instruments placed
       respondent in the category of low to “moderate high” range for risk of reoffending, with
       additional risk factors including antisocial personality disorder, early-onset sex offending, and
       self-regulation problems.
¶ 15       Dr. Smith testified that even though respondent consistently attended treatment, given his
       behavior for the 2011-12 evaluation period, respondent could not be safely managed in the
       community. Dr. Smith cited respondent’s failed polygraph examinations, admissions of
       dishonesty to his treatment team, and lack of insight that having or masturbating to deviant
       sexual fantasies was high-risk behavior. The fact that respondent had passed his most recent
       polygraph test did not change Dr. Smith’s opinion because respondent acknowledged over the
       course of his review period that he had not been forthcoming with his treatment team about his
       level of deviant sexual arousal and masturbation to deviant fantasies, or accepted the risk this
       posed. Dr. Smith noted respondent had admitted that even before leaving on conditional
       release, he had been masturbating to deviant sexual fantasies without telling his treatment
       providers and “he had previously not been as honest and open as he would have led people to
       believe.” Respondent also admitted that he had not used intervention methods to interrupt his
       deviant sexual arousal and “had thoughts about planning” to have women in his apartment
       without anyone knowing. Dr. Smith noted, many times respondent’s disclosures only came
       after a failed polygraph and asserted respondent was not being forthright in his disclosures.
       Dr. Smith testified that respondent’s Eligard treatments did not change his opinion that
       respondent could not be safely managed and should no longer be on conditional release
       because while Eligard was a tool for controlling arousal, it did not necessarily “eliminate it,”
       and could not be used to control respondent’s thoughts or cause him to “intervene” when
       aroused. Dr. Smith similarly did not know how often respondent received the Eligard
       treatments.
¶ 16       Dr. Smith testified that sexual offending could be conceptualized as a cycle with a number
       of different steps, and certain behaviors or emotions could lead a person “closer to the point of
       offending.” For respondent, his secret-keeping, deviant arousal, masturbation to deviant
       fantasies, and failure to take responsibility even while in a restricted environment, were steps


                                                    -6-
       in the sexual offense cycle moving him “closer and closer” to “high-risk behaviors being
       evident.” Dr. Smith testified respondent would be better managed in a secure facility because
       respondent’s access to individuals who “could be the source of either his thoughts, his
       fantasies, or his planning behaviors” and potential victims would be limited. On
       cross-examination, Dr. Smith acknowledged that respondent self-reported that his sexual
       fantasies had significantly decreased following his Eligard treatments.
¶ 17       In closing, the State argued that the evidence indicated respondent had not followed the
       conditions of release because he was uncooperative during psychological testing, but then
       chose to argue the case almost exclusively on the alternative “safety of others” prong.
¶ 18       Following argument, the trial court granted the State’s petition to revoke conditional
       release. Although the court specifically found the State had not shown by clear and convincing
       evidence that a specific rule in the conditional release agreement had been violated, the court
       nonetheless found the “safety of others” required respondent’s reconfinement. In support, the
       court pointed to issues that were related to perceived shortcomings in complying with the
       conditions imposed on respondent’s release. This included Meacham’s testimony regarding
       respondent’s unreliable self-reporting, his failed polygraph examinations, his failure to follow
       instructions on the PPG test and the limited effect of Eligard on his deviant sexual thoughts.
       The court also pointed to Dr. Smith’s testimony that respondent could not be safely managed in
       the community because of respondent’s admitted failure to be forthright with his case
       management team and lack of insight regarding the risk his sexually deviant fantasies posed.
       The court noted Dr. Smith’s testimony that respondent had disregarded treatment intervention
       methods and specifically had thoughts about “how to get females into his apartment without
       anyone on the case management team knowing about it.” The court stated, “[t]he key is that
       these secrets have only come to light after he has been caught on polygraph examinations,” and
       further noted Dr. Smith’s testimony that these behaviors are part of the cycle of sexual
       offending, with “each step” moving “the person closer and closer to re-offending.” The court
       stated that because respondent was not “moving forward in his treatment” and was “continuing
       to be deceptive with his case management team,” it was appropriate to revoke his conditional
       release.
¶ 19       On June 29, 2012, the trial court revoked respondent’s conditional release, and he was
       reinstitutionalized at a DHS facility. Respondent filed a motion to reconsider the judgment,
       which was denied, and this timely appeal followed.

¶ 20                                        ANALYSIS
¶ 21       Respondent now challenges the revocation of his conditional release.1 An understanding
       of the law of conditional release under the Act is necessary before dissecting the parties’

           1
            The parties have not addressed whether subsequent events could have rendered this issue moot,
       since respondent can file yet another petition to be conditionally released (see 725 ILCS 207/60(a)
       (West 2010)). Even if that were true, we believe this case would fall under an exception to the mootness
       doctrine. See, e.g., In re Lance H., 2014 IL 114899, ¶ 13 (discussing the public interest exception,
       which applies where public officers need authoritative guidance on a public question that will likely
       recur); In re Gloria B., 333 Ill. App. 3d 903, 904-05 (2002) (discussing the exception of capable of
       evading review, where the action must be of a short duration so that it cannot be fully litigated and
       respondent must be subject to the complained of action again).

                                                      -7-
       particular arguments. The Act defines an SVP as a person who has been convicted of a
       sexually violent offense and who is “dangerous” because he “suffers from a mental disorder
       that makes it substantially probable that the person will engage in acts of sexual violence.”
       (Emphasis added.) 725 ILCS 207/5(f) (West 2010); In re Detention of Stanbridge, 2012 IL
112337, ¶ 48; see also In re Commitment of Curtner, 2012 IL App (4th) 110820, ¶¶ 31, 37
       (defining substantially probable as “much more likely than not” (internal quotation marks
       omitted)). Under the Act, a mental disorder is a “congenital or acquired condition affecting the
       emotional or volitional capacity that predisposes a person to engage in acts of sexual violence.”
       725 ILCS 207/5(b) (West 2010); Stanbridge, 2012 IL 112337, ¶ 48. Although the proceedings
       set forth in the Act are civil in nature (725 ILCS 207/20 (West 2010)), the State still must
       establish beyond a reasonable doubt that an individual is an SVP; once the State does so, the
       respondent is committed to the custody of DHS for control, care, and treatment “until such
       time as the person is no longer a sexually violent person,” which could hypothetically only end
       upon death. 725 ILCS 207/35, 40(a) (West 2010); Stanbridge, 2012 IL 112337, ¶¶ 48, 50.
¶ 22       In this case, respondent was found to be an SVP and was accordingly institutionalized in a
       secure setting where he received treatment for his mental disorders. See 725 ILCS 207/50
       (West 2010). Consistent with the Act, respondent was thereafter “reexamined” yearly to
       determine whether he qualified for conditional release. See 725 ILCS 207/55 (West 2010);
       Stanbridge, 2012 IL 112337, ¶ 49. The relevant statute specifically provided that these
       reexaminations were “for the purpose of determining whether the person has made sufficient
       progress to be conditionally released or discharged.” 725 ILCS 207/55(a) (West 2010).
¶ 23       After eight years of institutionalization, and after finding respondent had made sufficient
       progress in treatment, the court granted respondent conditional release on the recommendation
       of Dr. Smith, presumably pursuant to section 60 of the Act (see 725 ILCS 207/60 (West
       2010)). Section 60 identifies the requirements underlying a petition for conditional release
       from commitment in a facility. Section 60(c) specifically provides that after a petition for
       conditional release is filed, the trial court or respondent may request a psychological
       examination, and a probable cause hearing follows on the evaluators’ reports. 725 ILCS
       207/60(c) (West 2010). At the relevant time in this case, section 60(c) stated that a full hearing
       was to take place on a conditional release petition if, at the probable cause hearing, the trial
       court had reason to believe “it is not substantially probable that the person will engage in acts
       of sexual violence if on release or conditional release.” 725 ILCS 207/60(c) (West 2010).
       Section 60(d), which addresses the full hearing, provided that the trial court was to consider all
       the reports of the examiners filed with the court and to “grant the petition unless the State
       proves by clear and convincing evidence that the person has not made sufficient progress to be
       conditionally released.” 725 ILCS 207/60(d) (West 2010). Reading section 60(c) together with
       section 60(d), as well as section 55(a), the Act authorized a court to conditionally release a
       committed respondent only if he had made sufficient progress in treatment such that he was not
       substantially probable to commit sexually violent acts while on conditional release. Cf. 725
       ILCS 207/5 (West 2010) (under the definitions, a “ ‘Sexually violent person’ means a person
       who has been convicted of a sexually violent offense, has been adjudicated delinquent for a
       sexually violent offense, or has been found not guilty of a sexually violent offense by reason of
       insanity and who is dangerous because he or she suffers from a mental disorder that makes it
       substantially probable that the person will engage in acts of sexual violence”); see also People
       v. Cooper, 132 Ill. 2d 347, 354-55 (1989) (same under the Sexually Dangerous Persons Act);


                                                   -8-
       People v. Trainor, 196 Ill. 2d 318, 336-38 (2001) (noting the similarities between the Act and
       the Sexually Dangerous Persons Act).
¶ 24        Later statutory amendments confirm this interpretation of the Act’s plain language. See
       In re Application of Skidmore, 2011 IL App (2d) 100730, ¶ 28 (“ ‘A subsequent amendment to
       a statute may be an appropriate source for discerning legislative intent.’ ” (quoting In re
       Detention of Lieberman, 201 Ill. 2d 300, 320-21 (2002))); see also In re Commitment of
       Sandry, 367 Ill. App. 3d 949, 976 (2006) (noting in reference to section 60(d) of the Act (725
       ILCS 207/60(d) (West 2002)) that “[o]f course, what a person is ‘making sufficient progress’
       in is treatment”). Effective on August 24, 2012, before final judgment was entered in this case,
       the legislature amended the statutes cited immediately above, adding that reexaminations are
       for the purpose of determining whether “(1) the person has made sufficient progress in
       treatment to be conditionally released and (2) whether the person’s condition has so changed
       since the most recent periodic reexamination *** that he or she is no longer a sexually violent
       person.” 725 ILCS 207/55(a) (West 2012); Pub. Act 97-1075 (eff. Aug. 24, 2012) (amending
       725 ILCS 207/55(a) (West 2010)); cf. 725 ILCS 207/65(b)(2) (West 2012) (discharge statute,
       mirroring language under point two).2 Likewise, the legislature amended section 60(c), so that
       a full hearing on the petition for conditional release is required if there is “cause to believe the
       person has made sufficient progress in treatment to the point where he or she is no longer
       substantially probable to engage in acts of sexual violence if on conditional release.” 725 ILCS
       207/60(c) (West 2012); Pub. Act 97-1075 (eff. Aug. 24, 2012) (amending 725 ILCS 207/60(c)
       (West 2010)). Section 60(d) was also amended to state: “The court shall grant the petition
       unless the State proves by clear and convincing evidence that the person has not made
       sufficient progress in treatment to the point where he or she is no longer substantially probable
       to engage in acts of sexual violence if on conditional release.” 725 ILCS 207/60(d) (West
       2012); Pub. Act 97-1075 (eff. Aug. 24, 2012) (amending 725 ILCS 207/60(d) (West 2010)); cf.
       725 ILCS 207/5(f) (West 2012) (defining sexually violent person the same as in 2010 statute).
       Indeed, considering the evils sought to be remedied by the law, it would make little sense to
       release an individual into the public even while under supervision if he were substantially
       probable to commit the very offenses for which he was originally committed. See Lieberman,
201 Ill. 2d at 312.
¶ 25        In simpler terms, to be conditionally released, an SVP must reach a certain point in
       treatment so that he can be safely managed in the community while still in the custody and
       control of DHS and while subject to the conditions set by the court and rules of DHS. See 725
       ILCS 207/40(b)(4), (b)(5) (West 2010); see also Cooper, 132 Ill. 2d at 355 (noting, a sexually
       dangerous person maintains that legal status while on conditional release); see also Morrissey
       v. Brewer, 408 U.S. 471, 480 (1972) (noting that revocation deprives a respondent not of the
       absolute liberty to which every citizen is entitled, but only of the conditional liberty properly
       dependent on respondent’s observance of conditional release restrictions). In relevant part,
       these conditions require a respondent to attend and fully participate in assessment, treatment,
       and behavior monitoring, including, but not limited to, medical, psychological or psychiatric

           2
            If a respondent is not substantially probable to commit a sex offense on conditional release, then it
       is hard to say he meets the definition of an SVP, requiring that element. The State points out the obvious
       confusion the statutes create, as the standard for determining discharge is also that the respondent is no
       longer a sexually violent person (although seemingly in a larger sense).

                                                       -9-
       treatment specific to sex offending or drug abuse to the extent appropriate and based on
       subsequent DHS recommendations. 725 ILCS 207/40(b)(5)(F) (West 2010). These conditions
       also require a respondent to waive any confidentiality so that the court and DHS have access to
       his assessment and treatment results. 725 ILCS 207/40(b)(5)(G) (West 2010). While on
       conditional release, a respondent must comply with all other special conditions that DHS may
       impose restricting him from “high-risk situations” and limiting “access or potential victims.”
       725 ILCS 207/40(b)(5)(BB) (West 2010). “If the Department [(DHS)] alleges that a released
       person has violated any condition or rule, or that the safety of others requires that conditional
       release be revoked, he *** may be taken into custody under the rules of the Department
       [(DHS)].” 725 ILCS 207/40(b)(4) (West 2010). The State maintains the burden of proving
       with clear and convincing evidence that revocation of conditional release is required. Id.
¶ 26       In this case, less than a year after respondent had been conditionally released, the State
       alleged respondent was essentially unable to manage his deviant sexual arousal, lacked insight
       into his high-risk behaviors, and had failed his psychological exams. Consistent with the
       statute, the State asserted these behaviors threatened the “safety of others” requiring revocation
       of respondent’s conditional release.
¶ 27       On appeal before this court, respondent argues that the statutory standard “safety of others”
       is unconstitutionally vague because the legislature failed to define the phrase and,
       consequently, the statute fails to give fair warning to individuals regarding its application,
       resulting in arbitrary enforcement. Because we choose to dispose of this case on the basis of
       respondent’s alternative argument relating to the quantum of evidence adduced at the hearing,
       we need not address respondent’s claim of constitutional error, which he has raised for the first
       time on appeal. Our supreme court has emphatically stated time and again that a reviewing
       court should avoid constitutional questions where the case may be decided on other grounds.
       In re Detention of Swope, 213 Ill. 2d 210, 218 (2004); see also In re E.H., 224 Ill. 2d 172, 178
       (2006).
¶ 28       Respondent then alternatively contends the State failed to prove by clear and convincing
       evidence that the “safety of others” required the court to revoke respondent’s conditional
       release. Respondent specifically argues the State presented evidence showing only “mere
       concerns about [respondent’s] progress in sex offender treatment” and showing that he failed
       to disclose deviant sexual fantasies. Respondent asserts this evidence falls manifestly short of
       threatening the “safety of others,” which is a standard that must “mean more than simply the
       risk associated with allowing a sexually violent person to remain on conditional release.”
¶ 29       The State, in interpreting the meaning of the phrase “safety of others,” argues revocation is
       required under that provision where there is “concern that an SVP is heading towards
       committing acts of sexual violence.” In other words, a respondent need not commit an overt act
       of sexual violence in order to come within the purview of the phrase.
¶ 30       As respondent correctly observes, the phrase “safety of others” is not specifically defined
       in the Act. In the absence of a statutory definition, courts will assume that statutory words have
       their ordinary and popularly understood meanings. People v. Bailey, 167 Ill. 2d 210, 229
       (1995). Webster’s dictionary defines “safe” to mean “free from harm or risk” and “secure from
       threat of danger, harm, or loss.” Merriam-Webster’s Collegiate Dictionary, http://www.
       merriam-webster.com/dictionary/safe. We will construe this term in the context of the Act as a
       whole, while considering the reason and necessity for the law, the evils sought to be remedied,
       and the purpose to be achieved. See Stanbridge, 2012 IL 112337, ¶ 70. In doing so, we wish to

                                                   - 10 -
       emphasize that under the Act it is the respondent’s mental disorder, which necessarily
       encompasses a volitional impairment, that makes him dangerous beyond his control, thus
       presenting a risk or threat of harm to others. See Kansas v. Hendricks, 521 U.S. 346, 358
       (1997); People v. Swanson, 335 Ill. App. 3d 117, 122-23 (2002); In re Detention of Hayes, 321
Ill. App. 3d 178, 187-88 (2001). The previous violent acts and pattern of behavior merely serve
       as evidence of both the mental abnormality and an important indicator of future
       dangerousness. 725 ILCS 207/5(b), (f) (West 2010); Hendricks, 521 U.S. at 358, 362;
       Stanbridge, 2012 IL 112337, ¶ 85; see also In re Commitment of Derry, 393 Ill. App. 3d 482,
       485 (2009) (an SVP is not committed for past conduct). If conditional release by definition
       means a respondent is not substantially probable to engage in acts of sexual violence outside
       the confines of an institution, then the converse means revocation of that release is required
       where his reoffense is substantially probable. See 725 ILCS 207/55(a), 60(c) (West 2010); see
       also 725 ILCS 207/55(a), 60(c), (d) (West 2012); cf. In re Ottinger, 333 Ill. App. 3d 114,
       120-21 (2002) (under section 60(c) of the Act, a trial court may grant a full hearing on an
       application for conditional release when it is not substantially probable respondent will engage
       in acts of sexual violence if released). Additionally, we note the plain language of section 40 is
       in the present tense, so that we must examine whether the safety of others “requires”
       conditional release to be revoked based on present danger (as opposed to past). We believe to
       read the statute otherwise would lead to absurd results. See Lieberman, 201 Ill. 2d at 309 (in
       construing a statute, we must presume the legislature did not intend absurd results).
¶ 31        Based on the foregoing, our review of the case law together with the entire statutory
       scheme demonstrates that the risk of reoffense and, thus, the threat to the safety of others
       presents itself when the respondent’s mental illness is not effectively treated. See Ottinger, 333
Ill. App. 3d at 121-22; see also In re Detention of Lieberman, 379 Ill. App. 3d 585, 599 (2007)
       (noting, “[t]he Constitution’s safeguards of human liberty in the area of mental illness and the
       law are not best enforced through precise, bright-line rules” (internal quotation marks
       omitted)); In re Commitment of Sandry, 367 Ill. App. 3d 949, 976 (2006) (noting that “an
       individual’s treatment is relevant to the decision as to whether that person is fit to be
       conditionally released”). Thus, the inquiry in a revocation proceeding relating to the “safety of
       others” may specifically focus on the respondent’s progress, or regression, in treatment.
       Indeed, the entire purpose of the SVP law anticipates and aims to prevent sexual
       dangerousness stemming from mental illness, so it would make little sense to tie “safety of
       others” to overt acts of sexual violence. This conclusion is consistent with that of our sister
       state, Wisconsin, which has a nearly identical provision in its SVP statute; in interpreting
       “safety of others” in the context of conditional release, the Wisconsin Supreme Court has held
       that a trial court need not wait until “overtly dangerous acts have been committed” or ignore
       indications that certain rule violations can themselves represent a risk to the community. In re
       Commitment of Burris, 2004 WI 91, ¶¶ 72-74, 273 Wis. 2d 294, 682 N.W.2d 812; see also
       In re Detention of Hardin, 238 Ill. 2d 33, 46 (2010) (noting the Wisconsin SVP statute is
       substantially similar to the Illinois SVP statute); Wis. Stat. Ann. § 980.08(8) (West 2014)
       (current Wisconsin statute).
¶ 32        In now reviewing the court’s determination on respondent’s danger to the safety of others,
       we observe a trial court’s ruling, that the State established by clear and convincing evidence
       that the “safety of others” required revocation of respondent’s conditional release, will not be
       disturbed unless it is against the manifest weight of the evidence, i.e., where the opposite


                                                   - 11 -
       conclusion is clearly the proper result. See In re D.D., 196 Ill. 2d 405, 417 (2001); Sandry, 367
Ill. App. 3d at 978; People v. Robin, 312 Ill. App. 3d 710, 715 (2000). “Clear and convincing
       evidence is defined as the quantum of proof that leaves no reasonable doubt in the mind of the
       fact finder as to the veracity of the proposition in question.” In re Gloria C., 401 Ill. App. 3d
271, 282 (2010). Notably, it is within the province of the trier of fact, not the mental health
       professionals, to weigh all the evidence and witness credibility. Gloria C., 401 Ill. App. 3d at
       282; Robin, 312 Ill. App. 3d at 715.
¶ 33        Here, the trial court gave all appearances of favorably crediting the testimony of both
       witnesses for the State–respondent’s treatment provider, Meacham, and his psychological
       evaluator, Dr. Smith, even though their testimony was at odds regarding the main issue of
       whether respondent posed a present danger to the safety of others. As the facts reveal,
       Meacham did not explicitly testify that respondent was presently a danger to the safety of
       others, while Dr. Smith did. The court determined the testimony regarding respondent’s
       unreliable self-reporting, failed polygraph exams, thwarted PPG test, lack of insight regarding
       his high-risk deviant fantasies, and plotting, all demonstrated that the State had established by
       clear and convincing evidence that respondent’s continued release posed a threat to the safety
       of others, even though the court had already ruled there was no evident rule violation of
       conditional release. This is demonstrably incongruous given that the aforementioned tasks
       were compliance failures solely related to conditions of respondent’s release. The trial court
       determined the State failed to prove respondent committed a conditional release rule violation,
       but the court then, in error, identified rule violations, particularly related to perfidy during
       polygraph examinations, as the basis for determining respondent posed a danger to the safety
       of others.
¶ 34        Thus, the determination that the State proved by clear and convincing evidence that the
       “safety of others” required revocation of respondent’s conditional release was against the
       manifest weight of the evidence. Here, while the evidence indicates respondent’s lack of
       compliance with treatment protocol and deviant sexual fantasies might have posed a threat to
       the public prior to February 2012 (insofar as these fantasies seemed to precede sexually violent
       acts), this threat apparently diminished by the time of the hearing. Meacham testified that
       respondent’s fantasies of force had declined, he was not masturbating at all, and indicated he
       was making disclosures about sexual urges and resisting the urges. She testified respondent’s
       “sexual behavior” had improved in the last year and that since June 2012, he had been “moving
       in the right direction.” Further, Meacham believed a shift was taking place as of February
       2012, some five months before the hearing. Significantly, while respondent had previously
       thwarted or failed his polygraph exams, just prior to the evidentiary hearing, he passed the
       polygraph exam. Meacham testified that Eligard could sometimes take some months to be
       effective, and the evidence essentially suggested that this was just such a case.
¶ 35        By contrast, Dr. Smith testified the Eligard treatments could not eliminate arousal or
       change respondent’s cognitive therapy response to arousal, for example, by forcing him to
       “intervene” when aroused or recognize the risk deviant fantasies posed. But, we must return to
       the fact that according to Meacham, respondent was not experiencing arousal at the time of the
       hearing. Again, she indicated he was then in control of his fantasies and disclosing. Dr. Smith
       did not directly contradict Meacham’s testimony, as much of his testimony and the basis for his
       opinion appeared to reference respondent’s past conduct and behavior. See In re Winters, 255
Ill. App. 3d 605, 609 (1994) (the weight to be assigned an expert’s opinion depends on the


                                                  - 12 -
       factual basis for that opinion and an expert’s opinion is only as valid as the reasons for it); see,
       e.g., In re James, 191 Ill. App. 3d 352, 354 (1989) (the factual basis for the medical opinion for
       an involuntary commitment to a mental health facility must be judged by a standard similar to
       the clear and convincing standard).
¶ 36       While the trial court is generally entrusted to resolve contradictions in the evidence, here
       the only evidence was that presently respondent had improved. From an evidentiary
       standpoint, respondent’s improved behavior and lack of arousal necessarily defeated
       Dr. Smith’s concerns, which were seemingly based on past conduct, regarding respondent’s
       threat to the safety of others. Notably, because Dr. Smith’s opinion (and June reevaluation
       report) rested on respondent’s self-reports and analysis of disclosures following failed
       polygraph examinations, as well as Meacham’s assessments of respondent, it follows that we
       cannot simply discount evidence that respondent passed his most recent polygraph and that,
       per Meacham, he was improved. See Winters, 255 Ill. App. 3d at 609; James, 191 Ill. App. 3d
       at 354. In short, this case does not present the quantum of evidence required to clearly and
       convincingly demonstrate that respondent was at that time a threat to the safety of others. At
       most, the record shows by clear and convincing evidence that respondent still maintained
       struggles with disclosing at the time of the hearing and harbored misogynistic thoughts against
       women. However, we would note the State cannot expect that respondent should conform all
       thoughts to the law, but rather the State’s expectation is that respondent should conform his
       actions to the law. The evidence here did not present a sufficient nexus to establish that
       respondent’s deviant thoughts and mental status in treatment made his risk of reoffense while
       on conditional release substantially probable (or much more likely than not), such that he was a
       present danger to the safety of others. See 725 ILCS 207/5(f) (West 2010); Curtner, 2012 IL
       App (4th) 110820, ¶¶ 31, 37; see also supra ¶¶ 23, 30 (discussion of standard for revoking
       conditional release). While the court found respondent had taken steps in the cycle of
       reoffending, it was not clear from Dr. Smith’s testimony or the court’s findings how many
       more steps respondent would have to take before respondent would be more likely than not to
       commit a sex offense.
¶ 37       We recognize the high-stakes related to conditionally releasing an SVP, and certainly no
       court wants to be “the one” that condones the release of a respondent who later reoffends. But,
       the State must meet its burden in providing a strong evidentiary basis for revoking the release
       when liberty interests are clearly at stake.
¶ 38       Lastly, respondent argues that the circuit court improperly relied on Dr. Smith’s mental
       health reevaluation. We address this issue only because it touches on the foregoing factual and
       legal analysis of respondent’s case. Here, the trial court noted at the outset of the hearing that it
       had read this particular report, which also formed the basis of the State’s petition to revoke
       respondent’s conditional release. Respondent now essentially argues that the court, in reading
       the report, relied on evidence outside the record because the report contained graphic details of
       respondent’s prior sex offenses not testified to at the hearing. Although respondent frames this
       argument as a violation of his constitutional right to due process, we think this is more
       appropriately considered as an evidentiary issue.
¶ 39       We observe that the Act rather explicitly provides that “all evaluations conducted pursuant
       to this Act *** shall be admissible at all proceedings held pursuant to this Act.” 725 ILCS
       207/30(c) (West 2010). Moreover, in determining whether conditional release is appropriate, a
       court is required to consider the respondent’s mental disorder, mental history, and present

                                                    - 13 -
       mental condition, all of which necessarily requires a court to review and rely on the
       respondent’s mental health evaluations. See 725 ILCS 207/60(d) (West 2010); see also 725
       ILCS 207/40(b)(2) (West 2010). Reading the statutes together, it appears perfectly appropriate
       for both the trial court and this court to review respondent’s mental health evaluation when
       considering whether revocation of conditional release is warranted. Moreover, here, the State
       attached the reexamination report to its petition and Dr. Smith referenced the report in his
       testimony. Respondent in fact cited the report during cross-examination of Meacham to show
       respondent’s improved state. Thus, respondent not only failed to object to the implicit entry of
       the report into evidence, thus forfeiting the issue, but seems to have positively acquiesced in
       the alleged error. See People v. Enoch, 122 Ill. 2d 176, 186 (1988); see also McMath v. Katholi,
       191 Ill. 2d 251, 255 (2000) (a party cannot complain of an error to which he consented). Given
       the developing area of law presented by the Act, it is important that the parties fully develop
       arguments below for the benefit of later addressing issues on appeal.

¶ 40                                          CONCLUSION
¶ 41       Based on the foregoing, we reverse the judgment of the circuit court revoking respondent’s
       conditional release and reinstate the previous order authorizing respondent to be on conditional
       release under strict monitoring. We observe that mental health treatment is not a static process,
       but a dynamic one. We offer no opinion regarding whether circumstances have so changed that
       respondent is not now eligible to be on conditional release since this cause was originally filed.

¶ 42      Reversed.




                                                   - 14 -